Citation Nr: 9912749	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  98-12 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
compression fractures of the thoracic spine at T9 and T10, 
with deformity of vertebral bodies, currently evaluated as 30 
percent disabling.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the veteran's claims of entitlement 
to increased evaluations for his service-connected 
compression fractures of the thoracic spine , evaluated as 20 
percent disabling, and lumbar lordosis, evaluated as 20 
percent disabling.  

In June 1998, the RO granted an increased evaluation of 30 
percent for compression fractures of the thoracic spine, 
effective September 5, 1997.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that on a claim for an original or an 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  The 
Court further held that, where a veteran has filed a notice 
of disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the issue of entitlement to an increased 
evaluation for lumbar lordosis is discussed in the Remand 
portion of this decision.


FINDING OF FACT

The residuals of compression fractures of the thoracic spine 
are currently manifested by unfavorable ankylosis of the 
thoracic spine, with no demonstrable deformity of the 
vertebral bodies.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
residuals of compression fractures of the thoracic spine, 
with deformity of vertebral bodies, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5288, 5291 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for the residuals of 
compression fractures of the thoracic spine, with deformity 
of vertebral bodies, is well grounded within the meaning of 
the statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a veteran claims that he has 
suffered an increase in disability, or that the symptoms of 
his disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

Since the claim of entitlement to an increased evaluation for 
the residuals of compression fractures of the thoracic spine 
is well grounded, the VA has a duty to assist the veteran in 
the development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a).  The veteran has been provided with two VA 
examinations in January 1998 and January 1999, and a full 
opportunity to present evidence and argument in support of 
this claim.  As such, the Board finds that all facts that are 
relevant to this issue have been properly developed

Applicable Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Diagnostic Code 5285 provides for a 60 percent evaluation for 
residuals of a fracture of a vertebra, without cord 
involvement but with abnormal mobility requiring a neck 
brace.  In other cases, fracture of a vertebra will be rated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (1998).

Diagnostic Code 5288 provides the rating criteria for 
evaluation of ankylosis of the dorsal spine.  A 20 percent 
evaluation is warranted for favorable ankylosis of the dorsal 
spine and a 30 percent disability evaluation is warranted for 
unfavorable ankylosis of the dorsal spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5288 (1998).

Diagnostic Code 5291 provides the rating criteria for 
evaluation of a spinal injury based on limitation of motion 
of the dorsal spine.  When limitation of motion is slight, a 
non-compensable disability evaluation is warranted.  When 
limitation of motion of the dorsal spine is moderate or 
severe, a 10 percent disability evaluation is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5291 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1998).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an approximate balance of positive and negative evidence in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Factual Background

The veteran reportedly injured his back during basic 
training.  During a VA examination in April 1972, old, healed 
fractures at T9 and T10 were identified.  No residual 
disability was found on physical examination.  In June 1972, 
the veteran was granted service connection for injury to the 
thoracic spine.

During a VA examination of the spine in July 1992, x-rays 
revealed degenerative changes at T8 through T11 with 
traumatic kyphosis.

In September 1997, the veteran filed a claim of entitlement 
to an increased evaluation for his service-connected 
compression fractures of the thoracic spine, with deformity 
of vertebral bodies, evaluated as 20 percent disabling, and 
lumbar lordosis, evaluated as 20 percent disabling.  He 
contended that he has been experiencing pain in his lower 
back and it is becoming more difficult for him to do heavy 
lifting.  The veteran stated that he tries to stay in shape 
but does so at the cost of pain and that he has a hard time 
staying in one position when he tries to sleep.

In January 1998, a VA examination of the veteran's spine was 
conducted.  The VA examiner found that the veteran had a 27 
degree fixed kyphosis, centered approximately at T9.  Further 
findings revealed that the veteran does have mobility of the 
thoracic spine above T7 and mobility of the lumbar spine 
below T12.  The examiner diagnosed the veteran with mild 
lumbar lordosis, and noted that the veteran has approximately 
a 25 percent loss of motion in the thoracic spine and a 
15 percent loss of motion in the lumbar spine.  It was noted 
that he could touch his toes with his fingertips, but 
experienced mild pain on extremes of motion and mild pain on 
percussion of the lower thoracic spine.  The veteran had a 
negative neurological examination of the extremities.

The VA examiner noted that x-rays showed that the veteran had 
apparently suffered compression fractures of T9-T10 with 
anterior compression amounting to approximately 5 to 10 
percent of that eight of the vertebrae.  The examiner also 
noted marked anterior bridging of the thoracic vertebrae.  
The examiner determined from x-rays that the veteran had a 
fused T11-T10, a nearly fused T9-T10, and the beginning of a 
bridge anteriorly on T8 and T9.  The examiner indicated that 
the veteran had been advised that he should come to the VA 
for rehabilitation, or have it done privately, so he can 
learn exercises that might help his back, and possibly have a 
clavical strap put on his shoulders.

In June 1998, the RO increased the veteran's thoracic spine 
evaluation to 30 percent, finding that the most recent VA 
examination showed a fixed and permanent abnormal curvature 
of the thoracic spine.

In a notice of disagreement submitted in June 1998, the 
veteran contended that he experiences pain around his 
waistline and into his lower extremities.  The veteran, who 
is a meat cutter, claimed that the cold conditions in which 
he must work make his back feel even more painful.

In January 1999, another VA examination of the veteran's 
spine was conducted.  The VA examiner found minimal kyphosis 
of the thoracic spine at 30 degrees, and noted that the 
veteran is able to achieve forward flexion to 60 degrees and 
rotation to 30 degrees left and right in the thoracic spine.  
A neurological evaluation was found to be normal, and x-ray 
evaluation showed degenerative changes markedly at T8-9, T9-
10, and T10-11.  The VA examiner noted that there was no 
evidence of ankylosis of the thoracic spine.  The examiner 
was unable to identify any obvious fractures, and found that 
if any fractures were previously present, they were minimal.  
Two views of the thoracic spine revealed normal vertebral 
bodies and disc spaces, normal pedicles, and no evidence of 
paraspinal masses.  Prominent osteophytes in the middle and 
lower segments of the thoracic spine were noted.  The 
examiner noted that the veteran's current symptoms are more 
related to deconditioning and age-related changes of the 
lumbar and cervical region, and do not reflect injuries 
suffered during service to the thoracic spine.

Analysis

In June 1998, the RO granted a 30 percent evaluation for the 
veteran's compression fractures of the thoracic spine.  In 
granting this increase, the RO found the January 1998 VA 
examination demonstrated a fixed and permanent abnormal 
curvature of the thoracic spine, and that this condition was 
more appropriately rated as 30 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5288, the criteria for unfavorable 
ankylosis of the dorsal spine.  The RO referred to Diagnostic 
Codes 5285 and 5288.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board must consider 
which Diagnostic Code or Diagnostic Codes are most 
appropriate for application and provide an explanation for 
any such finding.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The veteran is already receiving a 30 percent disability 
rating for unfavorable ankylosis of the thoracic spine.  This 
is the maximum benefit available under 38 C.F.R. § 4.71a, 
Diagnostic Code 5288.

The Board has considered whether a 60 percent or greater 
disability evaluation is warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285, pertaining to residuals of fractures of 
vertebra without cord involvement, but with abnormal mobility 
requiring a neck brace.  There is no indication in the record 
of spinal cord involvement.  While the 1998 VA examiner 
mentions the possibility of putting a clavicle strap on the 
veteran's shoulders as part of a rehabilitation program, 
there is no evidence of record indicating that the veteran is 
required to wear a neck brace.  The Board observes that 
rather than there being abnormal mobility in this case, the 
opposite (ankylosis of the thoracic spine) is true.

The Board has also considered whether an additional 10 
percent is warranted under Diagnostic Code 5285, for 
demonstrable deformity of vertebral body.  The 1998 VA 
examiner noted fusing in the thoracic vertebrae, and the 1999 
VA examiner noted some degenerative changes markedly at T8-
T9, T9-T10, and T10-11, as well as prominent osteophytes in 
the middle and lower segments of the thoracic spine.  
However, these assessments do not specifically address the 
vertebral bodies.  The Board places great weight on the 
January 1999 x-ray report, which is the most recent of 
record, which flatly states "normal vertebral bodies".  The 
Board concludes that, notwithstanding the classification of 
the veteran's service-connected thoracic spine disability by 
the RO as including deformity of vertebral bodies, the 
preponderance of the evidence indicates that no such 
deformity has been objectively demonstrated.  Accordingly, an 
additional 10 percent rating is not warranted under 
Diagnostic Code 5285.

The Board notes that 10 percent is the highest rating 
available Diagnostic Code 5291 for limitation of motion of 
the dorsal spine.  Application of Diagnostic Code would 
therefore be unavailing.

The Board has also considered whether the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1998) may provide a basis for an 
increased evaluation for compression fractures of the 
thoracic spine.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that 38 C.F.R. §§ 4.40 and 4.45 were not 
subsumed into the diagnostic codes under which the veteran's 
disabilities are rated, and that the Board has to consider 
the functional loss due to pain of a musculoskeletal 
disability under 38 C.F.R. § 4.40 (1998), separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206.  However, in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
In the instant case, the veteran is now in receipt of a 30 
percent rating, in excess of the 10 percent available under 
Diagnostic Code 5291 for limitation of motion of the dorsal 
spine, and the maximum allowable rating under Diagnostic Code 
5288, pertaining to ankylosis of the dorsal spine.  As such, 
the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 
are not for consideration.  See Johnston, 10 Vet. App. at 85.

In summary, for the reasons and bases discussed in detail 
above, the Board has concluded that the preponderance of the 
evidence is against the veteran's claim for an increased 
disability rating for his cervical spine disability.  An 
increased disability rating for compression fractures of the 
thoracic spine is not warranted, and the benefit sought on 
appeal is denied.  


ORDER

Entitlement to an increased disability rating for the 
residuals of compression fractures of the thoracic spine, 
with deformity of vertebral bodies, is denied.


REMAND

As noted in the introduction, the RO denied the veteran's 
claim of entitlement to an increased rating for lumbar 
lordosis.  The veteran was advised of this decision in April 
1998, and he filed a notice of disagreement with that 
decision in June 1998.  To this point, the record does not 
reflect that the RO has issued a statement of the case as 
required under 38 C.F.R. § 19.26 (1998).  See also 38 C.F.R. 
§ 19.29 (1998).  The filing of a notice of disagreement 
initiates the appeal process and the failure of the RO to 
issue a statement of the case is a procedural defect 
requiring a remand.  Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995).

Accordingly, the Board is remanding this case for the 
following action:

The RO should send a statement of the 
case regarding the issue of entitlement 
to an increased evaluation for lumbar 
lordosis to the veteran and he should be 
afforded the opportunity to perfect an 
appeal on that issue. All pertinent law 
and regulations should be set forth.

The veteran need take no action unless otherwise notified.  
While the case is in remand status, the veteran may furnish 
additional evidence and argument to the RO.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
   The terms "thoracic spine" and "dorsal spine" are synonymous.  See Reiber v. Brown, 7 Vet. App. 513, 515 
(1995) [citing WEBSTER'S MEDICAL DESK DICTIONARY 715 (1986).].

